UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4604


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH GARCIA RAMOS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:04-cr-00192-HCM-FBS-1)


Submitted:   January 18, 2012             Decided:   March 6, 2012


Before KING, AGEE, and DIAZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Rodolfo Cejas II, Assistant Federal Public Defenders,
Norfolk, Virginia, for Appellant.      Neil H. MacBride, United
States Attorney, Richard D. Cooke, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph Garcia Ramos appeals the district court’s order

revoking supervised release and sentencing him to nine months’

incarceration and fifty-one months’ supervised release.                            Counsel

has   filed    a   brief    under    Anders      v.    California,        386     U.S.   738

(1967), asserting there are no meritorious issues for appeal but

raising     for    the     court’s    consideration            the   following       three

issues:     (1) whether the district court failed to consider the

Chapter Seven sentencing range; (2) whether the court improperly

considered rehabilitation as the primary basis for imposing the

sentence; and (3) whether the court imposed a special condition

of    supervised    release       without   making       the    requisite       statutory

findings.

              Because Ramos has been released from his nine month

period of incarceration, we grant the Government’s motion to

dismiss the appeal from that portion of the appeal challenging

the length of incarceration.                See United States v. Hardy, 545

F.3d 280, 283-85 (4th Cir. 2008).                      In all other respects, we

affirm.       We   will    not    disturb       that    portion      of   the     district

court’s order that imposed as a special condition of supervised

release    that    Ramos     successfully         complete       a   substance       abuse

program and if he fails to do so or is found to have used any

illicit    substance,       the    court    will       order    that      Ramos    not   be

permitted to operate a motor vehicle for the duration of his

                                            2
supervised release.           We note that Ramos failed to challenge a

similar    condition     on    direct   appeal.       See     United         States    v.

Johnson, 138 F.3d 115, 117-18 (4th Cir. 1998).                         We also note

that it is speculation at this juncture that Ramos will violate

a condition that will result in him being prohibited by the

court from operating a motor vehicle.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore     grant      the   Government’s     motion       to    dismiss       the

portion of the appeal challenging the period of incarceration

and affirm in all other respects the district court’s order.

This court requires that counsel inform Ramos, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Ramos requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this   court   for    leave    to       withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on Ramos.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented      in       the    materials

before    the    court   and    argument     would   not    aid    the       decisional

process.

                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART


                                         3